Citation Nr: 1510183	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  06-31 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  Initially, this matter was before the Board on appeal from a May 2004 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) (which was confirmed by a June 2005 rating decision).  In July 2008, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In September 2008, April 2010, and August 2012, this matter was remanded by the Board for additional development.

A June 2013 Board decision denied service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  The Veteran appealed that decision to the Court.  In November 2014, the Court issued a mandate that vacated the June 2013 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its August 2014 memorandum decision.

The June 2013 Board decision and prior Board remands had referred to the agency of original jurisdiction (AOJ) for clarification/any appropriate action the issues of service connection for erectile dysfunction and secondary depression (raised by the Veteran's representative in a March 2010 communication).  It appears that the Appeals Management Center (AMC), forwarded the referral to the RO (see March 2013 memorandum).  The record before the Board still remains unclear as to whether the RO has acted on these matters.  Consequently, these matters are again referred to the AOJ for clarification/any appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran's proposed theory of entitlement to the benefit sought is one of presumptive service connection based on an allegation of exposure to herbicides in Korea.  He alleges he was exposed to herbicides (to include Agent Orange) while serving as a courier driver in Korea when he traveled to various camps/bases along the Korean Demilitarized Zone (DMZ).

As was noted in past remands (most recently in the April 2010 remand), the United States Department of Defense (DoD) has confirmed that Agent Orange was used along the DMZ in Korea from April 1968 through July 1969.  M21-MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, Subsection (p).  Notably, during the pendency of this appeal, effective February 24, 2011, VA amended 38 C.F.R. § 3.307, adding subsection (a)(6)(iv), thereby permitting presumptive service connection if a veteran had active military, naval, or air service, between April 1, 1968, and August 31, 1971, for certain diseases (including type II diabetes mellitus), in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area where herbicides are known to have been used during that period.  See 38 C.F.R. § 3.307(a)(6)(iv).

As the Veteran is alleging that his duties during his active service in Korea (June 1969 to February 1970) involved travel to the DMZ, determining whether the various camps/bases he alleges he traveled to are, in fact, in or near the DMZ is critical to establishing entitlement to consideration under the presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iv), and may be dispositive of the claim.

Prior to issuing the (now vacated) June 2013 decision, the Board remanded this matter multiple times for the purpose of completing development of the evidence concerning the alleged exposure in service.  The Court's August 2014 memorandum decision holds that the Board failed to ensure substantial compliance with its remand directives and that some of the requested development remains to be completed.  (The Court additionally found that the June 2013 decision failed to provide an adequate explanation of its reasons and bases for determining that the Veteran was not exposed to herbicides during service in Korea.)

The Court noted that the Board's most recent remand of the case, in August 2012, directed the RO to "arrange for development to determine the location of the various sites [listed in the remand] the [v]eteran allegedly visited in relation to the DMZ."  In November 2012, the Defense Personnel Records Information Retrieval System (DPRIS) reported that the Veteran's unit was located at Camp Page, six miles from the DMZ; that the 5th Artillery was located near the DMZ "on some of the highest missile sites in the world"; that Camp Hovey was located approximately nine miles from the DMZ; that Camp Casey was located approximately 13 miles from the DMZ; that Camp Castle was located approximately 13 miles from the DMZ; that Camp Kaiser was located approximately 14 miles from the DMZ; that Camp Red Cloud was located approximately 19 miles from the DMZ; and that Inchon was located approximately 43 miles from the DMZ.  The Court noted that the response did not discuss the "KMAG Detachment north of Chunchon along the DMZ" despite that location being the subject of one of the listed inquiries in the Board's directive.

The Court discussed that a veteran who, during active military service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area where herbicides are known to have been used during that period is presumed to have been exposed to an herbicide agent during such service.  38 C.F.R. § 3.307(a)(6)(iv) (2014).  If a veteran alleges service along the DMZ with exposure to herbicides, but was not in one of the units designated as presumptively exposed, VA must request verification of the location of the veteran's unit from the Joint Services Records Research Center (JSRRC).  VA ADJUDICATION PROCEDURES MANUAL (M21-1 MR), pt. IV, subpt. ii, ch. 2, sec. C.10.  A veteran who is unable to prove entitlement to the presumption under § 3.307 may still demonstrate actual, direct evidence of exposure to herbicides in a claim for service connection.  See 38 C.F.R. § 3.303(d) (2014); see also Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The Court concluded that the Board erred in finding that there was substantial compliance with the August 2012 remand order.  See Dyment v. West, 13 Vet. App. 141, 147 (1999) (holding that substantial compliance, not strict compliance, with a remand order is required).  The Court found that the remand order instructed the RO to obtain development of the location of 12 sites the appellant indicated he
traveled to in Korea, and the RO obtained information on several of those locations from the JSRRC.  The Court directed attention to having found no evidence that VA ever obtained development concerning the "KMAG Detachment north of Chunchon along DMZ," which the Court noted to be of particular importance considering the Board's finding that "[the Department of Defense] has confirmed that Agent Orange was used along the DMZ in Korea."

The Court found that remand is required to properly develop the evidence to ensure compliance with its August 2012 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Board errs when it fails to ensure compliance
with the terms of a remand).  Accordingly a remand of this matter to the AOJ to ensure compliance with the terms of the Court's August 2014 decision as well as the Board's prior remand directive of August 201 is necessary2.

The Board also observes that in December 2010 the DoD indicated that review of a 1969 history of the Veteran's unit in Korea (7th Battalion, 5th Artillery) revealed that the main location of the Battalion Headquarters was Camp Page, Chunchon, Korea, located approximately six miles from the DMZ.  However, the history does not document the use, storage, spraying, or transportation of herbicides.  In addition, the history does not mention or document any specific duties performed by unit members along the DMZ.  The August 2012 Board remand noted that VA regulations have been amended since that opinion was provided.  DoD now acknowledges the extension of the period for the presumption of herbicide exposure, and an updated opinion from DoD encompassing the extended period not addressed in the previous opinion should be secured.  (As explained in an April 2013 supplemental statement of the case, the AOJ previously determined that a new opinion need not be sought unless new evidence is received.  During the processing of this remand, the AOJ shall have the opportunity to obtain a new opinion that contemplates the expanded pertinent period of time that now includes the Veteran's service in Korea during a portion of 1970.)

Accordingly, the case is REMANDED for the following:
1.  The AOJ should arrange for development to determine the location of the "KMAG Detachment north of Chunchon along DMZ" in relation to the DMZ (i.e., whether this location was in, or bordered, the DMZ, and if not, its distance from the DMZ).

2.  Following completion of the above, the RO should also secure a supplemental opinion from the DoD as to whether there is any evidence that during the Veteran's service in Korea (i.e., June 1969 to February 1970), his unit (7th Battalion, 5th Artillery) was in any way involved with herbicides, and whether there is any documentation of duties assigned to unit members (such as identifying the Veteran as a courier driver along the DMZ).  (Obtaining this supplemental opinion is necessary because VA regulations have been amended since the prior December 2010 DoD opinion was provided, and the period for consideration of the pertinent presumption of service connection associated with areas along or near to the DMZ now encompasses the entirety of the Veteran's June 1969 to February 1970 period of service in Korea.)

3.  The AOJ should ensure that the development sought is completed, and then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

